                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
                                SACRAMENTO DIVISION


MERYL POMPONIO,                                    Case No. 2:19-CV-01158-TLN-KJN
                  Plaintiff,                       ORDER
      vs.                                          [Filed concurrently with Joint Stipulation to
                                                   Continue Responsive Pleading]
AKAL FOODS, as an entity and doing business
as “Subway Store # 25461”, DON WAI
CHEUN NG, as an individual and as trustee for
the 2013 Ng Family Revocable Trust,
EVELYN YEE NG, as an individual and as
trustee for the 2013 Ng Family Revocable
Trust, and DOES 1-50, Inclusive,
                 Defendants.


       GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
responsive pleading for all Defendants be continued as follows:
       Current Schedule:
              Defendant’s Response: August 12, 2019
       Modified Schedule:
              Defendant’s Response: September 10, 2019
       Mr. Meiselas will notify counsel for Plaintiff whether he is representing Akal Foods
within 10 days of this Order.
       IT IS SO ORDERED.


Dated: August 7, 2019
                                                   Troy L. Nunley
                                                   United States District Judge




                                             -1-
                                          ORDER
